RALPH B. GUY, Jr., Circuit Judge,
concurring.
I concur in Judge Nugent’s opinion, but would add an additional reason in support of affirmance on the “involuntary commitment” issue.
It was defendant’s position that although he had been involuntarily committed in 1988 for five days, he was not held after that period, but was released to pursue private treatment. The district judge carefully considered defendant’s arguments and rejected them in a written opinion. In sum, the court concluded that the so-called private treatment was, in fact, ordered by the probate court and had there not been this viable alternative, defendant would have been ordered to remain committed in the Ypsilanti State Hospital. It is understandable that the State of Michigan does not want to bear the expense of taking care of involuntarily committed persons if there is an acceptable alternative that results in the individual committed or his insurer assuming the cost of treatment. The only difference in the two types of commitment at issue here was who was going to bear the cost of treatment. As the trial judge concluded, both were involuntary.